Citation Nr: 9902572	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-18 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
urethritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from February 1945 to July 
1946.

The veteran applied for an increased rating for sinusitis and 
for an increased rating for urethritis in December 1992.  The 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the benefits sought, and he appealed to the Board of 
Veterans Appeals (the Board).    

The matters of extraschedular ratings for the veteran's 
sinusitis and urethritis, raised for the first time on 
appeal, are referred to the RO for initial consideration, for 
reasons indicated below.  


FINDINGS OF FACT

1.  The veterans service-connected chronic sinusitis 
produces some headaches and discharge (rhinorrhea), but it 
does not produce or nearly approximate frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.

2.  Urethral stricture is not shown, nor is moderate chronic 
cystitis with pyuria and diurnal and nocturnal frequency.

3.  Hydronephrosis is not shown, nor are attacks of colic, 
nor are infections, and a catheter has not been required.  

4.  Urinary frequency with two to three hour daytime voiding 
intervals are not shown, and awakening to void two times per 
night has not been associated with the service-connected 
urethritis.  

5.  Marked obstructive voiding symptomatology is not shown.  
Neither are urinary tract infections requiring long-term drug 
therapy, one or two hospitalizations per year, or 
intermittent intensive management.  
CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 
percent for service-connected sinusitis have not been met. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6513 (1996 and 1998).

2.  The criteria for an increased (compensable) schedular 
rating for urethritis have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.115(a) and (b), Diagnostic 
Code 7512 (1993 and 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for two service-
connected disabilities.

The Board finds initially that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, the claims are not inherently implausible.  See generally 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(veteran's contention of an increase in disability severity 
renders claim well grounded).  The Board also finds that the 
VA has satisfied its statutory obligation to assist the 
veteran in the development of facts pertinent to the claims.  
38 U.S.C.A. § 5107(a).  

In the interest of clarity, law and regulations applicable to 
both claims will be discussed immediately below.  The two 
issues on appeal will then be considered separately.

Relevant Law and Regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VAs Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (1998).
Words such as "mild", "moderate" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6 (1998).  It should also 
be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim. Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  See also 
VAOPGCPREC 11-97 (March 25, 1997).  The Court's holding in 
Karnas requires that in all cases VA fully adjudicate a 
veteran's claim under both the new and old law and regulation 
to determine the extent to which each may be favorable to the 
veteran.  DeSousa v. Gober, 10 Vet. App. 461 (1997).

Additional regulations will be discussed where appropriate 
below.

Entitlement to an increased rating for sinusitis

Factual Background

The veteran contends that an increased rating is warranted 
for his service-connected sinusitis, due to the problems he 
has experienced with it over the years.  

The veteran had maxillary sinusitis treated with penicillin 
during World War II.

A VA ear, nose, and throat examination was conducted in 
January 1992.  At that time, the veteran reported having had 
chronic problems with rhinitis and sinus infections since 
World War II.  He was on Tylenol®, Yohombine®, and allergy 
pills.  Clinically, he had a chronic rhinorrhea which was 
clear.  His nasal mucosa was somewhat boggy.  His sinuses 
were nontender.   X-rays of the sinuses were normal.  The 
diagnosis was chronic rhinitis/sinusitis.  

On VA evaluation in April 1992, the veteran complained of 
recurrent sinusitis, now with a frontal headache and 
drainage.  Clinically, there was tenderness over the frontal 
and maxillary sinuses.  The assessment was sinusitis.  
Antibiotics (Amoxicillin®) and Motrin® were prescribed.  

On private evaluation in November 1992, the veteran 
complained of headache, loss of vision, and dryness in his 
throat at night.  Clinically, he had tender frontal sinuses 
and post-nasal discharge.  The diagnosis was moderately 
severe chronic sinusitis.  

On VA evaluation in November 1994, the veteran reported 
smelling something rotten in his left nostril.  He was 
requesting Tylenol® and Motrin® for headaches.  X-rays of the 
sinuses revealed probable minor maxillary mucosal thickening.  
The veteran also complained of occasional headaches.  

On VA evaluation in August 1995, the veteran reported a three 
month history of thick, non-draining, foul smelling mucus and 
pain in the front of his face.  Clinically, there was some 
post-nasal drainage in his throat but no adenopathy, his 
turbinates were boggy, and his maxillary sinuses were tender.  
The impression was sinusitis, and a 14 day course of 
antibiotics (Augmentin®) was prescribed.  

On VA ear, nose, and throat examination in April 1997, the 
veteran complained of chronic persistent congestion, and 
frontal headaches ever since 1945.  He was currently on 
Vancenase AQ® (a steroidal medication).  He did not recall 
ever having exacerbations of his problem.  Clinically, the 
nasal mucosa was inflamed, with hypertrophy of the turbinates 
and the floor of the nostrils.  No exudate was present.  The 
throat was negative.  The impression was recurring sinusitis.  
X-rays revealed the paranasal sinuses to be clear.  

Relevant Law and Regulations

Old criteria

The veteran's service-connected sinusitis has been evaluated 
under 38 C.F.R. § 4.97, Diagnostic Code 6513 of the VA Rating 
Schedule, chronic maxillary sinusitis.  The Board notes that 
such is rated similarly to pansinusitis, ethmoid, frontal, 
and sphenoid sinusitis.  See 38 C.F.R. § 4.97, Diagnostic 
Codes 6510, 6511, 6512, 6514 (1996 and 1998).  

Under the criteria in effect prior to October 7, 1996, a 10 
percent evaluation is warranted for moderate chronic 
sinusitis manifested by a discharge, crusting or scabbing and 
infrequent headaches.  A 30 percent evaluation requires 
severe chronic sinusitis manifested by frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence. 
38 C.F.R. § 4.97, Diagnostic Code 6513 (1996).

Effective October 7, 1996, chronic maxillary sinusitis is to 
be evaluated under the General Rating Formula for Sinusitis.  
61 Fed. Reg. 46,720 (1996) (codified at 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (1998)).  According to the General 
Rating Formula for Sinusitis, a 10 percent evaluation is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
evaluation is warranted for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A note to § 4.97 indicates that an incapacitating 
episode of sinusitis is one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 
6513 (1998).

Analysis

Old criteria

In evaluating the veterans condition under the criteria set 
forth in 38 C.F.R. § 4.97, DC 6513 (1996) effective prior to 
October 7, 1996, the Board notes that the veteran is 
presently evaluated as 10 percent disabled in connection with 
his service-connected sinusitis, representing moderate 
sinusitis under that rating criteria.  Under that criteria, 
in order for an increased disability rating to be assigned, a 
severe sinusitis disability is necessary, with findings 
nearly approximating frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence.  

After a careful review of the record, the Board has concluded 
that the evidence demonstrates that the veteran has no 
documented incapacitating recurrences at all.  Additionally, 
he has not complained of or been diagnosed with severe 
headaches, and purulent discharge or crusting reflecting 
purulence has not been shown, although the Board would note 
that the veteran has been treated with antibiotics, but this 
has been infrequently over a multiple year rating period.  No 
exudate was present on VA examination in April 1997.  Thus, 
under the old rating criteria, the degree of disability shown 
more nearly approximates the criteria for a 10 percent 
rating, consistent with moderate sinusitis.  The veteran has 
headaches, but they are not severe.  Incapacitating 
recurrences and other criteria for a 30 percent rating under 
the old criteria are not shown or nearly approximated.  His 
private physicians description of the veterans sinus 
disability as moderately severe in November 1992 is not 
persuasive.  There is no indication that the physician was 
referring to the VA Rating Schedule in making that statement. 
See 38 C.F.R. §§ 4.1, 4.2, 4.6.  

Finally, the Board places great weight on the x-ray evidence 
of record, which is perhaps the most objective evidence in 
the file.  The April 1997 x-rays were entirely negative.  
This is consistent with past x-rays, which at worst showed 
only minor mucosal thickening.  


New criteria

Under the new rating criteria, the veteran is not shown to 
have or nearly approximate three or more incapacitating 
episodes of sinusitis per year requiring prolonged antibiotic 
treatment (four to six weeks).  Much less frequent antibiotic 
treatment is shown, and none of the antibiotic treatments is 
shown to be for more than two weeks.  Additionally, he has 
not had more than six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  Purulence has not been 
reported during any medical evaluations other than the one in 
August 1995.  Crusting has not been shown at any time.

Under the new criteria, the veterans disability clearly more 
nearly approximates the criteria for a 10 percent rating than 
any higher rating.  It is consistent with no more than one or 
two incapacitating episodes per year, or three to six 
nonincapacitating episodes per year.  

Conclusion

The Board finds that on the basis of all of the evidence of 
record, an increased evaluation for the veterans service-
connected sinusitis is not warranted under either the former 
or the current rating criteria.  For the reasons stated 
above, the preponderance of the evidence in this case 
supports a finding of a disability rating of not more than a 
10 percent for the veterans sinusitis.  Thus, the weight of 
the evidence is against the veterans claim for an increased 
evaluation under both the former and the current rating 
criteria, and so the benefit of the doubt doctrine does not 
apply.  The benefit sought on appeal is accordingly denied.

Increased evaluation for urethritis

Factual Background

The veteran contends that an increased rating is warranted 
for his service-connected urethritis, as his health is no 
longer excellent, like it was before service.  

The veteran had an instance of urethritis of unknown etiology 
in service in April 1946.  On service discharge examination 
in July 1946, no residuals were identified.  He was treated 
after service from November to December 1947 for chronic 
urethritis.

On VA evaluation in December 1992, the veteran complained of 
urinary urgency without frequency or nocturia.  He had had no 
incontinence symptoms since 1946, and denied hesitancy, 
dysuria, and a history of urinary infections.  He also 
complained of impotency.  In January 1993, an IV urogram with 
nephrotomogram was normal.  A post-voiding film showed 
complete emptying of the bladder with voiding.  Cystoscopy 
revealed that the urethra was normal.  The prostate was 
mildly enlarged, but it was not obstructing the bladder.  The 
impression was mild prostatic congestion, and an antibiotic 
(Septra®) was prescribed for it.  

On VA evaluation in November 1994, the veteran reported a 
history of prostatitis with frequency without dysuria.  

On VA genitourinary examination in April 1997, the veteran 
reported mild symptoms of bladder neck obstruction with 
nocturia times two and diuria three to four times.  He had 
never had hematuria and had never been in urinary retention.  
A year beforehand, he had had a negative cystoscopy and a 
negative intravenous pyelogram.  He had no other complaints 
referable to the genitourinary tract.  Clinically, his 
prostate was enlarged but nontender.  The diagnosis was early 
prostatic hypertrophy.  


Relevant Law and Regulations

Prior to February 17, 1994, urethritis could be rated as 
urethral stricture, warranting a 10 percent rating when it 
required dilatations every two or three months, and 
warranting a noncompensable rating when the stricture was 
slight to moderate and healed, requiring dilatations 
occasionally (i.e., one or two times a year).  38 C.F.R. Part 
4, Diagnostic Code 7518 (1993).  Urethritis could also be 
rated by analogy to chronic cystitis.  38 C.F.R. §§ 4.20, 
4.115a, Diagnostic Code 7512 (1993).  Under 38 C.F.R. § 
4.115a, Diagnostic Code 7512, a noncompensable evaluation was 
warranted for mild chronic cystitis, and a 10 percent 
evaluation was warranted for moderate cystitis with pyuria 
(pus in the urine) and diurnal (daytime) and nocturnal 
(nighttime) frequency.

The schedule for rating disorders of the genitourinary system 
was revised, effective February 17, 1994.  Under the 
applicable criteria in effect from February 17, 1994, 
urethritis may be rated as per urethral stricture, 
38 C.F.R. Part 4, Diagnostic Code 7511, which is rated as 
hydronephrosis, or it may be rated as chronic cystitis, 
38 C.F.R. Part 4, Diagnostic Code 7512, which is evaluated as 
voiding dysfunction.  

Hydronephrosis with an occasional attack of colic, not 
infected and not requiring a catheter, warrants a 10 percent 
rating.  38 C.F.R. Part 4, Diagnostic Code 7509 (1998).  

Voiding dysfunction requiring the wearing of absorbent 
materials which must be changed less than two times per day 
warrants a 20 percent rating.  Urinary frequency with a 
daytime voiding interval between two and three hours, or; 
awakening to void two times per night, warrants a 10 percent 
evaluation.  

Obstructive voiding symptomatology with or without stricture 
disease requiring dilatation one to two times per year 
warrants a noncompensable evaluation.  Marked obstructive 
voiding symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or a combination of:  
Post void residuals greater than 150 cc; uroflowmetry, with a 
marked diminished peak flow rate (less than 10 cc/sec); 
recurrent urinary tract infections secondary to obstruction; 
or stricture disease requiring periodic dilatation every two 
to three months, warrants a 10 percent evaluation.  

Urinary tract infections requiring long-term drug therapy, 
one to two hospitalizations per year and/or requiring 
intermittent intensive management warrant a 10 percent 
evaluation. 38 C.F.R. § 4.115a (1998).

Analysis

Old criteria

Under the old rating criteria, a compensable rating cannot be 
assigned for urethral stricture, as none is shown, and the 
veteran has not had any dilatations.  

Moreover, a compensable rating can not be assigned by rating 
the disability by analogy to chronic cystitis, as the veteran 
has not had moderate cystitis or pus in his urine.  Neither 
has been diagnosed.

New criteria

Under the new rating criteria, a 10 percent rating cannot be 
assigned by rating the disability per hydronephrosis, as no 
colic has been shown.  

Voiding dysfunction criteria do not warrant a compensable 
rating either.  There is no incontinence.  Furthermore, the 
veteran denied having nocturia at the time of an earlier VA 
examination, and he has not been treated for it or had it be 
said to be part of his service-connected urethritis at any 
other time during the rating period.  The Board notes that 
his urethra was normal at the time of cystoscopy, and places 
weight on this finding.  Daytime voiding intervals of from 
between two and three hours, and related to his urethritis, 
are not shown.  

Additionally, while the veteran reported nocturia times two 
during the April 1997 VA examination, the physician did not 
relate it to his service-connected urethritis. The medical 
evidence, in particular the report of the April 1997 VA 
examination, makes it clear that the veteran has an enlarged 
prostate.  This prostate problem appears to be of relatively 
recent onset and is not part of his service-connected 
urethritis. 

The veteran has had no documented urinary tract infections, 
so an increased rating is not warranted on that basis.  The 
veteran was said to have mild bladder neck obstruction 
symptoms on VA examination in April 1997, rather than marked 
obstruction symptoms.  Recurrent urinary tract infections 
secondary to stricture disease requiring periodic dilatations 
every two to three months are not shown. 
Lastly, the veteran has not had urinary tract infections 
requiring long term drug therapy, one to two hospitalizations 
per year, or intermittent intensive management.  

Conclusion

Since the criteria for a compensable rating are not met or 
nearly approximated, a noncompensable rating must be 
maintained under either set of criteria, per 
38 C.F.R. § 4.31.  The preponderance of the evidence in this 
case supports a finding of a disability rating of no more 
than noncompensable for the veterans urethritis.  Thus, the 
weight of the evidence is against the veterans claim for an 
increased evaluation under both the former and the current 
rating criteria, and so the benefit of the doubt doctrine 
does not apply.  The benefit sought on appeal is accordingly 
denied.

Additional Matter

For the first time, on appeal, the veterans representative 
has requested extraschedular ratings for each of the 
disabilities at issue.  The RO has not considered the matter.  
The United States Court of Veterans Appeals (Court) has held 
that the question of an extraschedular rating is a component 
of the veteran's claim for an increased rating.  See Bagwell 
v. Brown, 9 Vet. App. 157 (1996).  Bagwell stands for the 
proposition that the Board of Veterans' Appeals (Board) may 
deny extraschedular ratings, provided that adequate reasons 
and bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior Court holding in Floyd v. Brown, 9 Vet. App. 
88, 95 (1996) which found that when an extraschedular grant 
may be in order, that issue must be referred to those 
"officials who possess the delegated authority to assign such 
a rating in the first instance," pursuant to 38 C.F.R. § 
3.321 (1998).  In the instant case, the RO has not yet had an 
opportunity to address whether referral for extraschedular 
evaluations may be in order.  Consequently, the Board has 
referred this matter to the RO for initial consideration. 

ORDER

Entitlement to a schedular disability rating in excess of 10 
percent for sinusitis is denied.

Entitlement to an increased (compensable) schedular 
disability rating for urethritis is denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
